DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, 11, 13, 15, 17-19, 21-22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN et al (US 20210212096 A1, PCT Priority Date: Sept 25, 2019) in view of CUI et al (US20210368351A1, Priority Date: Jul 24, 2019).

Regarding claim 1, HUSSEIN’096 discloses a method for wireless communications (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), comprising: 
2gaining access to a channel bandwidth based at 3least in part on a channel access procedure (see, UE in mode 4 utilizes one-second sensing operation prior to transmission on any resources, par 0189);
4identifying a set of resources for transmission of a sharing indicator (see, donor UE-D sends sharing information via side link control information on dedicated resources for virtual granting, preconfigured data exchange resource pool, and/or exceptional/additional resource pool or shared resource pool, here sharing information can be equated to sharing indicator, par 0058-0059); 
5transmitting, on a sub-channel (see, fig. 4, resource 20, par 0087) of the shared channel bandwidth (see, fig. 4, resource 20 in configured shared resource, par 0095. Noted, fig. 4 shows resource 20 belong to configured shared resources), a sidelink 6control message comprising the sharing indicator (see, fig. 4, donor UE starts to offer its resources for sharing using S-GR messages sending on resource 20 in configured shared resource pool, par 0059, 0087-0089), the sharing indicator (see, sharing information, par 0059) indicating time-7division multiplexing (TDM) sharing for a portion of the occupancy time (see, resource sharing is performed with regard to the time frames, par 0087), frequency-division 8multiplexing (FDM) sharing for the portion of the occupancy time (see, resource sharing is performed also with regard to different sub-channels belonging to the time frames, par 0087), or a combination thereof (see, resource sharing is performed with regard to the time frames and also with regard to different sub-channels belonging to the time frames, par 0087); 9and 
10communicating during the occupancy time based at least in part on the sharing 11indicator (see, fig. 4, taker UEs capture the frames in the next transmission opportunity after donor UEs indicates to have a period to donate partially or fully using toggling mechanism, par 0109).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach:
2gaining access to a shared channel bandwidth for an occupancy time based at 3least in part on a channel access procedure.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: 2gaining access to a shared channel bandwidth (see, spectrum resources to be shared by UE1, par 0072) for an occupancy time (see, Channel Occupy Time (COT), par 0072) based at 3least in part on a channel access procedure (see, UE2 performs LBT to access into the spectrum resources of the UE1 in order to share the COT of the UE1, par 0091). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).

Regarding claim 3, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2TDM sharing of a second slot of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089), the communicating comprising: 
3transmitting a sidelink data message in a first slot of the occupancy time prior 4to the second slot of the occupancy time (see, Toggling field in S-GR control message indicates whether the shared resources are still available in the next slot, par 0089); and 
5refraining from transmitting during the second slot of the occupancy time (see, no toggled field enables to retain the resources and toggle can indicate that resources are free by donor UE, therefore donor UE only indicates to taker UE free to use the resource when donor UE itself is not going to use it, par 0087).

Regarding claim 4, HUSSEIN’096 discloses the method of claim 3 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), further comprising:
2transmitting a first occupancy signal (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089-0093) based at least in part on the gaining 3access to the shared channel bandwidth (see, donor UE offers its resources for sharing, par 0088) and prior to the set of resources (see, donor UE offers its resources for sharing by transmitting S-GR including Toggling field to indicate whether the shared resources are still available in the next slot, par 0089-0093); and 
4transmitting a second occupancy signal (see, deactivation of UE-D with deactivation after activation before the starting of the S-GR subframe, par 0101-0103) upon completion of the transmitting 5the sidelink control message and prior to the second slot (see, Toggling is supported for dynamic activation and deactivation of UE-D with activation followed by deactivation before the starting of the S-GR subframe (slot), par 0101-0103).

Regarding claim 5, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein: 
2the sidelink control message (see, fig. 4, donor UE offers its resources for sharing using a sidelink grant response (S-GR) messages, par 0088) comprising the sharing indicator (see, Toggling field, par 0093) is transmitted in 3a first slot of the occupancy time (see, fig. 4, donor UE offers its resources for sharing using a sidelink grant response (S-GR) messages containing Toggling field to indicate whether the shared resources are still available in the next slot or not, par 0088-0093); and 
4the sharing indicator indicates a second slot of the occupancy time for sharing 5the portion of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot or not, par 0093).

Regarding claim 6, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein the sharing indicator (see, Toggling field, par 0093) further indicates2.
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach: wherein the sharing indicator further indicates 2a listen-before-talk type for a responding user equipment (UE) to share the occupancy time, a 3channel access priority class, an energy detection threshold, a distance threshold, a set of 4interlaced frequency resources, a device identifier, location information, or a combination 5thereof.
However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: wherein the sharing indicator (see, COT sharing information, par 0109) further indicates 2a listen-before-talk type for a responding user equipment (UE) to share the occupancy time, a 3channel access priority class (see, the COT sharing information includes a priority level for sharing, par 0109), an energy detection threshold, a distance threshold, a set of 4interlaced frequency resources, a device identifier, location information, or a combination 5thereof (note, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to reduce load caused by channel detection and improving efficiency (par 0024).

Regarding claim 7, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), further comprising: 
22receiving, from a base station, a sharing indicator configuration message (see, SIB message, par 0116) 3indicating the set of resources (see, preconfigured resources or exceptional/additional resource pool, par 0058-0059) for transmission of the sharing indicator (see, donor UEs as Mode-1 D2D UE (centralized resource allocation by base station/LTE) receives resource allocation via SIB from base station including preconfigured resources or exceptional resource pool for granting sharing resources to taker UEs via side link control information, par 0003, 0048, 0058-0059, 0096, 0116, 0118-0119), wherein the set of 4resources (see, preconfigured resources or exceptional resource pool, par 0058-0059, 0116, 0118-0119) is identified and the sidelink control message is transmitted based at least in part on 5the sharing indicator configuration message (see, donor UE identifies the shared preconfigured resources size (in frequency and time), staring index and it periodicity for granting sharing resources to taker UEs for the sharing signaling including side link control information from SIB message, par 0058-0059, 0116, 0118-0119); and 
6transmitting, to the base station, a report message (see, base station being updated on transmission of grant message S-GR, par 0051) confirming transmission of 7the sidelink control message (see, grant message S-GR to share resource, par 0051) comprising the sharing indicator (see, sharing information contained in S-GR message, par 0089-0093) in the set of resources (see, donor transmits a grant message S-GR containing sharing information for offering the portion to the taker 16, and updates the base station of the shared resources or the amount of the shared resources or the amount of the offered resources as response to the offer, par 0053, 0089-0093).

Regarding claim 9, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), further comprising:
2determining an earliest check out time for the occupancy time based at least in part on a channel access priority class, an energy detection threshold, or a combinationAttorney Docket No. PS446.01 (107922.1376)Qualcomm Ref. No. 20518266 4thereof for the occupancy time (see, donor UE sends busy toggling value on the mini-slot if donor UE received an internal message with a high priority (higher than the taker UE packets) when dynamic activation and deactivation of UE-D is supported, par 0101-0102. Noted, toggle on the mini-slot can be equated to earliest check out since the S-GR may consume the total subframe or slot If dynamic activation and deactivation toggling control is not supported, par 0099), wherein the portion of the occupancy time is based at least in 5part on the earliest check out time for the occupancy time (see, UE sends a busy toggling value on the mini-slot to forbidden sharing on next subframe, par 0102).

Regarding claim 11, HUSSEIN’096 discloses a method for wireless communications (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), comprising: 
2receiving, from a user equipment (UE) (see, donor UE, par 0088) on a sub-channel of a shared channel 3bandwidth, a sidelink control message (see, S-GR messages via SCI with Toggling field to indicate whether the shared resources are still available, par 0019, 0089-0093) comprising a sharing indicator in a set of resources (see, fig. 4, taker UE receives S-GR messages from donor UE indicating resources for sharing on resource 20 in configured shared resource pool, S-GR messages with Toggling field to indicate whether the shared resources are still available, par 0059, 0087-0093); 
4determining that the sharing indicator indicates time-division multiplexing 5(TDM) sharing for a portion of an occupancy time, frequency-division multiplexing (FDM) 6sharing for the portion of the occupancy time, or a combination thereof (see, resource controlling information exchanged including resource sharing is performed with regard to the time frames and also with regard to different sub-channels belonging to the time frames, par 0087); 
7gaining access to the shared channel bandwidth for the portion of the 8occupancy time (see, frames to donate partially or fully using toggling mechanism by donor UE, par 0109) based at least in part on the sharing indicator (see, fig. 4, taker UEs capture the frames in the next transmission opportunity after donor UEs indicates to have a period to donate partially or fully using toggling mechanism, par 0109); and
 10transmitting a sidelink data message in the portion of the occupancy time (see, frames to donate partially or fully using toggling mechanism by donor UE, par 0109) 11based at least in part on the gaining access to the shared channel bandwidth (see, fig. 4, UE1-D shared subframe 12 with UE1-T for sidelink data communication on shared resources by S-GR message, par 0088-0094).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach:
7gaining access to the shared channel bandwidth for the portion of the 8occupancy time based at least in part on the sharing indicator and a channel access procedure 9by the UE for sharing the occupancy time.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: 7gaining access to the shared channel bandwidth (see, spectrum resources of the UE1 to be shared, par 0072) for the portion of the 8occupancy time (see, Channel Occupy Time (COT), par 0072) based at least in part on the sharing indicator (see, UE2 receives instruction in SCI from UE1 to share the COT of the UE1, par 0072) and a channel access procedure (see, LBT procedure, par 0072) 9by the UE for sharing the occupancy time (see, UE2 receives instruction in SCI from UE1 to share the COT of the UE1 and access into the spectrum resources of the UE1 by LBT, par 0072).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).

Regarding claim 13, HUSSEIN’096 discloses the method of claim 11 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at 2least TDM sharing of a second slot of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089), the transmitting comprising: 
3refraining from transmitting during a first slot of the occupancy time prior to 4the second slot (see, next slot indicated by Toggling field, par 0089-0093) of the occupancy time (see, taker UEs react passively according to toggling used by donor UE to indicate whether the donor allows sharing on its resources in the next slot or not, no toggled field enables to retain the resources, par 0094, 0109); and 
5transmitting the sidelink data message in the second slot (see, next slot indicated by Toggling field, par 0089-0093) of the occupancy 6time (see, taker UEs react passively according to toggling used by donor UE to indicate whether the donor allows sharing on its resources in the next slot or not, toggle indicates that shared resources are still available in the next slot and taker UE could utilize the next transmission opportunity, par 0089-0094, 0109).

Regarding claim 15, HUSSEIN’096 discloses an apparatus for wireless communications (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), comprising: 
2a processor (see, apparatus with programmable computer, par 0151); 
3memory (see, memory, par 0152) coupled with the processor (see, memory cooperates with a programmable computer system, par 0152); and 4instructions stored in the memory and executable by the processor to cause the 5apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
2gain access to a channel bandwidth based at 3least in part on a channel access procedure (see, UE in mode 4 utilizes one-second sensing operation prior to transmission on any resources, par 0189);
4identify a set of resources for transmission of a sharing indicator (see, donor UE-D sends sharing information via side link control information on dedicated resources for virtual granting, preconfigured data exchange resource pool, and/or exceptional/additional resource pool or shared resource pool, here sharing information can be equated to sharing indicator, par 0058-0059); 
5transmit, on a sub-channel (see, fig. 4, resource 20, par 0087) of the shared channel bandwidth (see, fig. 4, resource 20 in configured shared resource, par 0095. Noted, fig. 4 shows resource 20 belong to configured shared resources), a sidelink 6control message comprising the sharing indicator (see, fig. 4, donor UE starts to offer its resources for sharing using S-GR messages sending on resource 20 in configured shared resource pool, par 0059, 0087-0089), the sharing indicator (see, sharing information, par 0059) indicating time-7division multiplexing (TDM) sharing for a portion of the occupancy time (see, resource sharing is performed with regard to the time frames, par 0087), frequency-division 8multiplexing (FDM) sharing for the portion of the occupancy time (see, resource sharing is performed also with regard to different sub-channels belonging to the time frames, par 0087), or a combination thereof (see, resource sharing is performed with regard to the time frames and also with regard to different sub-channels belonging to the time frames, par 0087); 9and 
10communicate during the occupancy time based at least in part on the sharing 11indicator (see, fig. 4, taker UEs capture the frames in the next transmission opportunity after donor UEs indicates to have a period to donate partially or fully using toggling mechanism, par 0109).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach:
2gain access to a shared channel bandwidth for an occupancy time based at 3least in part on a channel access procedure.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: 2 gain access to a shared channel bandwidth (see, spectrum resources to be shared by UE1, par 0072) for an occupancy time (see, Channel Occupy Time (COT), par 0072) based at 3least in part on a channel access procedure (see, UE2 performs LBT to access into the spectrum resources of the UE1 in order to share the COT of the UE1, par 0091). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).

Regarding claim 17, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2TDM sharing of a second slot of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089), the instructions (see, computer program, par 0011) to 3communicate further executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
3transmit a sidelink data message in a first slot of the occupancy time prior 4to the second slot of the occupancy time (see, Toggling field in S-GR control message indicates whether the shared resources are still available in the next slot, par 0089); and 
5 refrain from transmitting during the second slot of the occupancy time (see, no toggled field enables to retain the resources and toggle can indicate that resources are free by donor UE, therefore donor UE only indicates to taker UE free to use the resource when donor UE itself is not going to use it, par 0087).

Regarding claim 18, HUSSEIN’096 discloses the apparatus of claim 17 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the instructions (see, computer program, par 0011) are further 2executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
3transmit a first occupancy signal (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089-0093) based at least in part on the gaining access to 4the shared channel bandwidth (see, donor UE offers its resources for sharing, par 0088) and prior to the set of resources (see, donor UE offers its resources for sharing by transmitting S-GR including Toggling field to indicate whether the shared resources are still available in the next slot, par 0089-0093); and 
5transmit a second occupancy signal (see, deactivation of UE-D with deactivation after activation before the starting of the S-GR subframe, par 0101-0103)upon completion of the transmitting the 6sidelink control message and prior to the second slot (see, Toggling is supported for dynamic activation and deactivation of UE-D with activation followed by deactivation before the starting of the S-GR subframe (slot), par 0101-0103).

Regarding claim 19, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein:
2the sidelink control message (see, fig. 4, donor UE offers its resources for sharing using a sidelink grant response (S-GR) messages, par 0088) comprising the sharing indicator (see, Toggling field, par 0093) is transmitted in 3a first slot of the occupancy time (see, fig. 4, donor UE offers its resources for sharing using a sidelink grant response (S-GR) messages containing Toggling field to indicate whether the shared resources are still available in the next slot or not, par 0088-0093); and 
4the sharing indicator indicates a second slot of the occupancy time for sharing 5the portion of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot or not, par 0093).


Regarding claim 21, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the sharing indicator (see, Toggling field, par 0093) further indicates2.
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach: wherein the sharing indicator further indicates 2a listen-before-talk type for a responding user equipment (UE) to share the occupancy time, a 3channel access priority class, an energy detection threshold, a distance threshold, a set of 4interlaced frequency resources, a device identifier, location information, or a combination 5thereof.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: wherein the sharing indicator (see, COT sharing information, par 0109) further indicates 2a listen-before-talk type for a responding user equipment (UE) to share the occupancy time, a 3channel access priority class (see, the COT sharing information includes a priority level for sharing, par 0109), an energy detection threshold, a distance threshold, a set of 4interlaced frequency resources, a device identifier, location information, or a combination 5thereof (note, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to reduce load caused by channel detection and improving efficiency (par 0024).

Regarding claim 22, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the instructions (see, computer program, par 0011) are further 2executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to:
2receive, from a base station, a sharing indicator configuration message (see, SIB message, par 0116) 3indicating the set of resources (see, preconfigured resources or exceptional/additional resource pool, par 0058-0059) for transmission of the sharing indicator (see, donor UEs as Mode-1 D2D UE (centralized resource allocation by base station/LTE) receives resource allocation via SIB from base station including preconfigured resources or exceptional resource pool for granting sharing resources to taker UEs via side link control information, par 0003, 0048, 0058-0059, 0096, 0116, 0118-0119), wherein the set of 4resources (see, preconfigured resources or exceptional resource pool, par 0058-0059, 0116, 0118-0119) is identified and the sidelink control message is transmitted based at least in part on 5the sharing indicator configuration message (see, donor UE identifies the shared preconfigured resources size (in frequency and time), staring index and it periodicity for granting sharing resources to taker UEs for the sharing signaling including side link control information from SIB message, par 0058-0059, 0116, 0118-0119); and 
6transmit, to the base station, a report message (see, base station being updated on transmission of grant message S-GR, par 0051) confirming transmission of 7the sidelink control message (see, grant message S-GR to share resource, par 0051) comprising the sharing indicator (see, sharing information contained in S-GR message, par 0089-0093) in the set of resources (see, donor transmits a grant message S-GR containing sharing information for offering the portion to the taker 16, and updates the base station of the shared resources or the amount of the shared resources or the amount of the offered resources as response to the offer, par 0053, 0089-0093).

Regarding claim 24, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the instructions (see, computer program, par 0011) are further 2executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to:
3identify a plurality of sets of resources for transmission of the sharing 4indicator based at least in part on a system information block message (see, donor UE identifies in the sharing signaling the shared preconfigured resources or exceptional pools from SIB message, par 0116-0119), a dedicated radio 5resource control message, a downlink control information message, a pre-configuration, or a combination thereof (see, the examiner picks an option to reject); and Attorney Docket No. PS446.01 (107922.1376)Qualcomm Ref. No. 205182 70 
7select the set of resources from the plurality of sets of resources (see, preconfigured resources or exceptional pools from SIB only used for emergency cases such as RLF or a congestion resolution, par 0119), wherein the 8sidelink control message (see, sidelink grant response (S-GR) message, par 0088) comprising the sharing indicator (see, Toggling field in S-GR to indicate whether the shared resources are still available in the next slot or not, par 0093) is transmitted in the selected set of 9resources (see, Toggling field in S-GR is transmitted in the exceptional pools from SIB under emergency cases, par 0058, 0089-0093, 0119).

Regarding claim 25, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the set of resources indicates a 2listen-before-talk type for a responding user equipment (UE) to share the occupancy time, a 3channel access priority class, an energy detection threshold (see, donor UE identifies the sharing command for possible RSSI threshold to response and shared preconfigured resources for sharing signaling according to SIB message, par 0117), or a combination thereof (noted, the examiner picks an option to reject).

Regarding claim 26, HUSSEIN’096 discloses an apparatus for wireless communications (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), comprising: 
2a processor (see, apparatus with programmable computer, par 0151); 
3memory (see, memory, par 0152) coupled with the processor (see, memory cooperates with a programmable computer system, par 0152); and 
4instructions stored in the memory and executable by the processor to cause the 5apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
2receive, from a user equipment (UE) (see, donor UE, par 0088) on a sub-channel of a shared channel 3bandwidth, a sidelink control message (see, S-GR messages via SCI with Toggling field to indicate whether the shared resources are still available, par 0019, 0089-0093) comprising a sharing indicator in a set of resources (see, fig. 4, taker UE receives S-GR messages from donor UE indicating resources for sharing on resource 20 in configured shared resource pool, S-GR messages with Toggling field to indicate whether the shared resources are still available, par 0059, 0087-0093); 
4determine that the sharing indicator indicates time-division multiplexing 5(TDM) sharing for a portion of an occupancy time, frequency-division multiplexing (FDM) 6sharing for the portion of the occupancy time, or a combination thereof (see, resource controlling information exchanged including resource sharing is performed with regard to the time frames and also with regard to different sub-channels belonging to the time frames, par 0087); 
7gaining access to the shared channel bandwidth for the portion of the 8occupancy time (see, frames to donate partially or fully using toggling mechanism by donor UE, par 0109) based at least in part on the sharing indicator (see, fig. 4, taker UEs capture the frames in the next transmission opportunity after donor UEs indicates to have a period to donate partially or fully using toggling mechanism, par 0109); and
10transmitting a sidelink data message in the portion of the occupancy time (see, frames to donate partially or fully using toggling mechanism by donor UE, par 0109) 11based at least in part on the gaining access to the shared channel bandwidth (see, fig. 4, UE1-D shared subframe 12 with UE1-T for sidelink data communication on shared resources by S-GR message, par 0088-0094).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach:
gain access to the shared channel bandwidth for the portion of the 14occupancy time based at least in part on the sharing indicator and a channel access procedure for sharing the occupancy time.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: 7 gain access to the shared channel bandwidth (see, spectrum resources of the UE1 to be shared, par 0072) for the portion of the 8occupancy time (see, Channel Occupy Time (COT), par 0072) based at least in part on the sharing indicator (see, UE2 receives instruction in SCI from UE1 to share the COT of the UE1, par 0072) and a channel access procedure (see, LBT procedure, par 0072) 9 for sharing the occupancy time (see, UE2 receives instruction in SCI from UE1 to share the COT of the UE1 and access into the spectrum resources of the UE1 by LBT, par 0072).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).

Regarding claim 28, HUSSEIN’096 discloses the apparatus of claim 26 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at 2least TDM sharing of a second slot of the occupancy time (see, Toggling field to indicate whether the shared resources are still available in the next slot, par 0089), the instructions (see, computer program, par 0011) to 3communicate further executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
3refrain from transmitting during a first slot of the occupancy time prior to 4the second slot (see, next slot indicated by Toggling field, par 0089-0093) of the occupancy time (see, taker UEs react passively according to toggling used by donor UE to indicate whether the donor allows sharing on its resources in the next slot or not, no toggled field enables to retain the resources, par 0094, 0109); and 
5transmit the sidelink data message in the second slot (see, next slot indicated by Toggling field, par 0089-0093) of the occupancy 6time (see, taker UEs react passively according to toggling used by donor UE to indicate whether the donor allows sharing on its resources in the next slot or not, toggle indicates that shared resources are still available in the next slot and taker UE could utilize the next transmission opportunity, par 0089-0094, 0109).



Claims 2, 12, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claims 1, 11, 15 and 26 above, and further in view of Xu et al (US20220078845A1, Priority Date: Feb 07, 2020).

Regarding claim 2, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2FDM sharing of a first sub-channel (see, sub-channel, par 0087) of the shared channel bandwidth (see, fig. 4, resource controlling information exchanged between UEs to indicate resources to be shared/offered with regard to different sub-channels belonging to the time frames, par 0087), the communicating 3comprising: 
4transmitting on a second sub-channel (see, subchannel used by donor UE which is not included in resources to be shared/offered, par 0087) of the shared 5channel bandwidth concurrent to a sidelink transmission by a responding user equipment 6(UE) (see, fig. 4, taker UE, par 0095) on the first sub-channel during the occupancy time (see, fig. 4, taker UE in takes subchannels to transmit other than subchannels used by UE1-D in subframe 14 or 15, 0087).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
4transmitting a sidelink data message on a second sub-channel of the shared 5channel bandwidth concurrent to a sidelink transmission by a responding user equipment 6(UE) on the first sub-channel during the occupancy time.

However Xu’845 from the same field of endeavor (see, FIG. 3, sharing COT between UE1 and UE2 in D2D communication, par 0071) discloses: 4transmitting a sidelink data message on a second sub-channel of the shared 5channel bandwidth (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of resources within the MCOT, par 0106) concurrent to a sidelink transmission by a responding user equipment 6(UE) on the first sub-channel during the occupancy time (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of frequency resources within the MCOT while UE2 transmits data to UE1 using the frequency resources remaining within the MCOT in frequency-division multiplexing, par 0062, 0103, 0106. Noted, MCOT can be equated to occupancy time).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’845 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to properly make use of a channel and simplify a process of using an unauthorized frequency band in the D2D communication (par 0007).

Regarding claim 12, HUSSEIN’096 discloses the method of claim 11 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2FDM sharing of a first sub-channel (see, sub-channel, par 0087) of the shared channel bandwidth (see, fig. 4, resource controlling information exchanged between UEs to indicate resources to be shared/offered with regard to different sub-channels belonging to the time frames, par 0087), the transmitting 3comprising:
 4transmitting the on the first sub-channel (see, subchannel used by taker UE which is included in resources to be shared/offered, par 0087) of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel (see, subchannel used by donor UE which is not included in resources to be shared/offered, par 0087) of the shared channel bandwidth during the occupancy time (see, fig. 4, taker UE in takes subchannels to transmit other than subchannels used by UE1-D in subframe 14 or 15, 0087).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
4transmitting the sidelink data message on the first sub-channel of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel of the shared channel bandwidth during the occupancy time.

However Xu’845 from the same field of endeavor (see, FIG. 3, sharing COT between UE1 and UE2 in D2D communication, par 0071) discloses: 4transmitting the sidelink data message on the first sub-channel (see, fig. 8, UE2 transmits data to the UE1 using remaining resources within the MCOT, par 0106) of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of resources within the MCOT, par 0106) of the shared channel bandwidth during the occupancy time (see, fig. 8, UE2 transmits data to UE1 using the frequency resources remaining within the MCOT while UE1 transmits data to the UE2-UE7 by broadcast using a part of frequency resources within the MCOT in frequency-division multiplexing, par 0062, 0103, 0106. Noted, MCOT can be equated to occupancy time. Noted further, different frequencies used by different UE in the MCOT, par 0103).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’845 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to properly make use of a channel and simplify a process of using an unauthorized frequency band in the D2D communication (par 0007).


Regarding claim 16, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2FDM sharing of a first sub-channel (see, sub-channel, par 0087) of the shared channel bandwidth (see, fig. 4, resource controlling information exchanged between UEs to indicate resources to be shared/offered with regard to different sub-channels belonging to the time frames, par 0087), the instructions (see, computer program, par 0011) to 3communicate further executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: 
4transmitting on a second sub-channel (see, subchannel used by donor UE which is not included in resources to be shared/offered, par 0087) of the shared 5channel bandwidth concurrent to a sidelink transmission by a responding user equipment 6(UE) (see, fig. 4, taker UE, par 0095) on the first sub-channel during the occupancy time (see, fig. 4, taker UE in takes subchannels to transmit other than subchannels used by UE1-D in subframe 14 or 15, 0087).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
4transmit a sidelink data message on a second sub-channel of the shared 5channel bandwidth concurrent to a sidelink transmission by a responding user equipment 6(UE) on the first sub-channel during the occupancy time.

However Xu’845 from the same field of endeavor (see, FIG. 3, sharing COT between UE1 and UE2 in D2D communication, par 0071) discloses: 4transmit a sidelink data message on a second sub-channel of the shared 5channel bandwidth (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of resources within the MCOT, par 0106) concurrent to a sidelink transmission by a responding user equipment 6(UE) on the first sub-channel during the occupancy time (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of frequency resources within the MCOT while UE2 transmits data to UE1 using the frequency resources remaining within the MCOT in frequency-division multiplexing, par 0062, 0103, 0106. Noted, MCOT can be equated to occupancy time).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’845 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to properly make use of a channel and simplify a process of using an unauthorized frequency band in the D2D communication (par 0007).

Regarding claim 27, HUSSEIN’096 discloses the apparatus of claim 26 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the sharing indicator (see, fig. 4, resource controlling information to indicate resources to be shared/offered, par 0087) indicates at least 2FDM sharing of a first sub-channel (see, sub-channel, par 0087) of the shared channel bandwidth (see, fig. 4, resource controlling information exchanged between UEs to indicate resources to be shared/offered with regard to different sub-channels belonging to the time frames, par 0087), the instructions (see, computer program, par 0011) to 3communicate further executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to:
 4 transmit the on the first sub-channel (see, subchannel used by taker UE which is included in resources to be shared/offered, par 0087) of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel (see, subchannel used by donor UE which is not included in resources to be shared/offered, par 0087) of the shared channel bandwidth during the occupancy time (see, fig. 4, taker UE in takes subchannels to transmit other than subchannels used by UE1-D in subframe 14 or 15, 0087).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
4transmitting the sidelink data message on the first sub-channel of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel of the shared channel bandwidth during the occupancy time.

However Xu’845 from the same field of endeavor (see, FIG. 3, sharing COT between UE1 and UE2 in D2D communication, par 0071) discloses: 4transmitting the sidelink data message on the first sub-channel (see, fig. 8, UE2 transmits data to the UE1 using remaining resources within the MCOT, par 0106) of the shared 5channel bandwidth concurrent to a sidelink transmission by the UE on a second sub-channel (see, fig. 8, UE1 transmits data to the UE2-UE7 by broadcast using a part of resources within the MCOT, par 0106) of the shared channel bandwidth during the occupancy time (see, fig. 8, UE2 transmits data to UE1 using the frequency resources remaining within the MCOT while UE1 transmits data to the UE2-UE7 by broadcast using a part of frequency resources within the MCOT in frequency-division multiplexing, par 0062, 0103, 0106. Noted, MCOT can be equated to occupancy time. Noted further, different frequencies used by different UE in the MCOT, par 0103).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’845 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to properly make use of a channel and simplify a process of using an unauthorized frequency band in the D2D communication (par 0007).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claims 1 and 15 above, and further in view of Stanczak et al (US20220046593A1, Priority Date: Jan 30, 2020) and Rao et al (US 20190239112 A1).

Regarding claim 8, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047), further comprising: 
22receiving, from a base station, a sharing indicator configuration message (see, SIB message, par 0116) 3indicating the set of resources (see, preconfigured resources or exceptional/additional resource pool, par 0058-0059) for transmission of the sharing indicator (see, donor UEs as Mode-1 D2D UE (centralized resource allocation by base station/LTE) receives resource allocation via SIB from base station including preconfigured resources or exceptional resource pool for granting sharing resources to taker UEs via side link control information, par 0003, 0048, 0058-0059, 0096, 0116, 0118-0119), wherein the set of 4resources (see, preconfigured resources or exceptional resource pool, par 0058-0059, 0116, 0118-0119) is identified and the sidelink control message is transmitted based at least in part on 5the sharing indicator configuration message (see, donor UE identifies the shared preconfigured resources size (in frequency and time), staring index and it periodicity for granting sharing resources to taker UEs for the sharing signaling including side link control information from SIB message, par 0058-0059, 0116, 0118-0119). 
 The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
6monitoring a sidelink feedback channel for a collision in the portion of the 7occupancy time, the set of resources, or both; and 
8transmitting, to the base station, a report message based at least in part on the 9monitoring.

However Stanczak’593 from the same field of endeavor (see, FIG. 1, wireless network 130 including UEs communicate with base station BS, par 0015) discloses: monitoring a sidelink feedback channel (see, physical sidelink feedback channel (PSFCH), par 0074) for a collision in the portion of the 7occupancy time, the set of resources, or both (see, PL (platoon leader) receives conflict information via feedback channel PSFCH if resource conflict on shared/reserved resource for the platoon is detected by PM(platoon member), par 0022, 0049, 0074)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Stanczak’593 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to jointly manage resources of V2X communications (par 0032).
The combination of HUSSEIN’096, CUI’351 and Stanczak’593 discloses all the claim limitations but fails to explicitly teach:  8transmitting, to the base station, a report message based at least in part on the 9monitoring.

However Rao’112 from the same field of endeavor (see, FIG. 8, process for Mode 3 Resource Allocation for PD when both Tx-UE and Rx-UE are within coverage of gNB, par 0029 and 0123) discloses: transmitting, to the base station, a report message based at least in part on the 9monitoring (see, Mode 3 UEs report the commonly shared CC usage of other Mode 4 UEs located within the coverage of the RAN including CBR measurement, subchannel usage and reservation duration to address high congestion and high collisions issues, par 0063, 0075-0076).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rao’112 into that of HUSSEIN’096 modified by CUI’351 and Stanczak’593. The motivation would have been to support Enhanced Mode 3 based V2X communications (par 0070).

Regarding claim 23, HUSSEIN’096 discloses the apparatus of claim 15 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the instructions (see, computer program, par 0011) are further 2executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to:
2receive, from a base station, a sharing indicator configuration message (see, SIB message, par 0116) 3indicating the set of resources (see, preconfigured resources or exceptional/additional resource pool, par 0058-0059) for transmission of the sharing indicator (see, donor UEs as Mode-1 D2D UE (centralized resource allocation by base station/LTE) receives resource allocation via SIB from base station including preconfigured resources or exceptional resource pool for granting sharing resources to taker UEs via side link control information, par 0003, 0048, 0058-0059, 0096, 0116, 0118-0119), wherein the set of 4resources (see, preconfigured resources or exceptional resource pool, par 0058-0059, 0116, 0118-0119) is identified and the sidelink control message is transmitted based at least in part on 5the sharing indicator configuration message (see, donor UE identifies the shared preconfigured resources size (in frequency and time), staring index and it periodicity for granting sharing resources to taker UEs for the sharing signaling including side link control information from SIB message, par 0058-0059, 0116, 0118-0119). 
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
6 monitor a sidelink feedback channel for a collision in the portion of the 7occupancy time, the set of resources, or both; and 
8transmit, to the base station, a report message based at least in part on the 9monitoring.

However Stanczak’593 from the same field of endeavor (see, FIG. 1, wireless network 130 including UEs communicate with base station BS, par 0015) discloses: monitor a sidelink feedback channel (see, physical sidelink feedback channel (PSFCH), par 0074) for a collision in the portion of the 7occupancy time, the set of resources, or both (see, PL (platoon leader) receives conflict information via feedback channel PSFCH if resource conflict on shared/reserved resource for the platoon is detected by PM(platoon member), par 0022, 0049, 0074)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stanczak’593 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to jointly manage resources of V2X communications (par 0032).
The combination of HUSSEIN’096, CUI’351 and Stanczak’593 discloses all the claim limitations but fails to explicitly teach:  8transmit, to the base station, a report message based at least in part on the 9monitoring.

However Rao’112 from the same field of endeavor (see, FIG. 8, process for Mode 3 Resource Allocation for PD when both Tx-UE and Rx-UE are within coverage of gNB, par 0029 and 0123) discloses: transmit, to the base station, a report message based at least in part on the 9monitoring (see, Mode 3 UEs report the commonly shared CC usage of other Mode 4 UEs located within the coverage of the RAN including CBR measurement, subchannel usage and reservation duration to address high congestion and high collisions issues, par 0063, 0075-0076).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Rao’112 into that of HUSSEIN’096 modified by CUI’351 and Stanczak’593. The motivation would have been to support Enhanced Mode 3 based V2X communications (par 0070).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claim 1 above, and further in view of Guo et al (US 20200029318 A1).

Regarding claim 10, HUSSEIN’096 discloses the method of claim 1 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach: wherein the channel access procedure 2comprises a listen-before-talk procedure, the method further comprising: 
3performing the listen-before-talk procedure for the shared channel bandwidth, 4wherein the gaining access to the shared channel bandwidth for the occupancy time is based 5at least in part on a success of the listen-before-talk procedure, and wherein the performing 6the listen-before-talk procedure comprises: 
7monitoring an energy level of the shared channel bandwidth during a 8contention window that is asynchronous to a frame timing associated with the 9communicating, wherein the gaining access to the shared channel bandwidth for the 10occupancy time is based at least in part on the energy level being below an energy 11detection threshold for the contention window.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: wherein the channel access procedure 2comprises a listen-before-talk procedure (see, present UE shares spectrum resources within the COT of the present UE by 25 μs LBT, par 0058), the method further 3comprising: 
4 performing the listen-before-talk procedure for the shared channel bandwidth (see, other UE performs 25 μs LBT or not perform LBT when sharing the COT of the present UE depending the transmission interval between the present UE and the other UE, par 0058). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
3performing the listen-before-talk procedure for the shared channel bandwidth, 4wherein the gaining access to the shared channel bandwidth for the occupancy time is based 5at least in part on a success of the listen-before-talk procedure, and wherein the performing 6the listen-before-talk procedure comprises: 
7monitoring an energy level of the shared channel bandwidth during a 8contention window that is asynchronous to a frame timing associated with the 9communicating, wherein the gaining access to the shared channel bandwidth for the 10occupancy time is based at least in part on the energy level being below an energy 11detection threshold for the contention window.

However Guo’318 from the same field of endeavor (see, fig. 5, UE 501 communicates with multiple UEs 502 via SL in a E-UTRAN network, par 0113) discloses:
3performing the listen-before-talk procedure for the shared channel bandwidth (see, UE selects subchannel from the remaining sidelink resource of shared sidelink resource pools from scheduling UE based on LBT-type channel sensing, par 0387, 0501), 4wherein the gaining access to the shared channel bandwidth for the occupancy time is based 5at least in part on a success of the listen-before-talk procedure (see, UE A can use subchannel of remaining sidelink resource of the shared sidelink resource pools from scheduling UE if the LBT passes, par 0396 and 0501), and wherein the performing 6the listen-before-talk procedure (see, UE operates LBT, par 0396) comprises: 
7monitoring an energy level (see, measures the signal energy, par 0398) of the shared channel bandwidth (see, shared sidelink resource pools from scheduling UE, par 0501) during a 8contention window (see, LBT for given time duration, par 0398) that is asynchronous (see, UE performs per-subchannel LBT to select subchannels from the remaining subchannel in time window t+ΔT3˜t+ΔT4 with ΔT3 >=0, ΔT4>=0 and ΔT4>ΔT3, therefore it’s asynchronous to known frame timing since ΔT3 and ΔT4 are any arbitrary timing satisfied condition, par 0387) to a frame timing associated with the 9communicating (see, UE measures the signal energy from the PRBs of subchannel within shared sidelink resource pools from scheduling UE for a given time duration, UE performs per-subchannel LBT to select subchannels from the remaining subchannel in time window t+ΔT3˜t+ΔT4 (with ΔT3 >=0, ΔT4>=0 and ΔT4>ΔT3) which is asynchronous to known frame timing, par 0387, 0398, 0501), wherein the gaining access to the shared channel bandwidth for the 10occupancy time is based at least in part on the energy level being below an energy 11detection threshold for the contention window (see, LBT passes if signal energy measured in the PRBs of subchannel within shared sidelink resource is below threshold during given time duration and the subchannel is selected for (pre)configured occupying time length, par 0387, 0397-0398).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’318 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to choose subchannels from the remaining subchannel as candidate resource selection (par 0391).

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claims 11 and 26 above, and further in view of Wang et al (EP4044745A1, Priority Date: Oct 28, 2019).

Regarding claim 14, HUSSEIN’096 discloses the method of claim 11 (see, fig. 1a, mobile communication system 10 includes base station and multiple UEs, par 0047).
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach: wherein the channel access procedure for 2sharing the occupancy time comprises a listen-before-talk procedure, the method further 3comprising: 
4performing the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time, wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure, and wherein the listen-before-talk procedure 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration that 9is shorter than a second monitoring duration for a second listen-before-talk procedure 10associated with contending for the occupancy time.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: wherein the channel access procedure for 2sharing the occupancy time comprises a listen-before-talk procedure (see, present UE shares spectrum resources within the COT of the present UE by 25 μs LBT, par 0058), the method further 3comprising: 
4performing the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time (see, other UE may perform only 25 μs LBT or not perform LBT when sharing the COT of the present UE depending the transmission interval between the present UE and the other UE, par 0058. Noted, transmission interval should be all within occupancy time and thus is portion of the occupancy time). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
performing the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time, wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure, and wherein the listen-before-talk procedure 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration that 9is shorter than a second monitoring duration for a second listen-before-talk procedure 10associated with contending for the occupancy time.

However Wang’745 from the same field of endeavor (see, FIG. 1, communications system includes terminal devices in communication with network device, par 0047) discloses: performing the listen-before-talk procedure (see, LBT, par 0102) for the shared channel bandwidth 5based at least in part on the portion of the occupancy time (see, second terminal device performs LBT depends on GAP time (from receiving the second indication information by the second terminal device to sending the second data by the second terminal device) to share the remaining duration of the first time period over the licensed bandwidth, par 0101-0102. Noted, GAP should be fully with the channel occupancy time (first time period of first UE), therefore it’s portion of the occupancy time), wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure (see, second terminal device enters Cat 2 or CAT 4 LBT and start to send data with the remain duration of first time period (COT) when channel is idle, par 0064, 0066, 0101-0102. Noted, channel is idle can be equated to success of the listen-before-talk procedure; start to send data on the channel can be equated to gaining access to the 6shared channel bandwidth), and wherein the listen-before-talk procedure (see, LBT performed by second terminal device, par 0102) 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration (see, LBT CAT 2 (one shot LBT with a shorter time), par 0102) that 9is shorter than a second monitoring duration (see, LBT CAT 4 (LBT with a longer time), par 0102) for a second listen-before-talk procedure 10associated with contending for the occupancy time (see, second terminal device performs LBT CAT 2 (one shot LBT with a shorter time) or  LBT CAT 4 (LBT with a longer time) with different contention window size to channel occupancy time, par 0064, 0066, 0102).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wang’745 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to support data transmission between terminal devices through a sidelink over an unlicensed spectrum (par 0004).


Regarding claim 29, HUSSEIN’096 discloses the apparatus of claim 26 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), and the instructions (see, computer program, par 0011) to 3communicate further executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to.
HUSSEIN’096 discloses all the claim limitations but fails to explicitly teach: wherein the channel access procedure for 2sharing the occupancy time comprises a listen-before-talk procedure, the method further 3comprising: 
4perform the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time, wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure, and wherein the listen-before-talk procedure 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration that 9is shorter than a second monitoring duration for a second listen-before-talk procedure 10associated with contending for the occupancy time.

However CUI’351 from the same field of endeavor (see, fig. 5, sharing COT between UE1 and UE2 in D2D communication, par 0072) discloses: wherein the channel access procedure for 2sharing the occupancy time comprises a listen-before-talk procedure (see, present UE shares spectrum resources within the COT of the present UE by 25 μs LBT, par 0058), the method further 3comprising: 
4perform the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time (see, other UE may perform only 25 μs LBT or not perform LBT when sharing the COT of the present UE depending the transmission interval between the present UE and the other UE, par 0058. Noted, transmission interval should be all within occupancy time and thus is portion of the occupancy time). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by CUI’351 into that of HUSSEIN’096. The motivation would have been to improve spectrum utilization efficiency of the unlicensed frequency band and reduce the latency (par 0073).
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
perform the listen-before-talk procedure for the shared channel bandwidth 5based at least in part on the portion of the occupancy time, wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure, and wherein the listen-before-talk procedure 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration that 9is shorter than a second monitoring duration for a second listen-before-talk procedure 10associated with contending for the occupancy time.

However Wang’745 from the same field of endeavor (see, FIG. 1, communications system includes terminal devices in communication with network device, par 0047) discloses: perform the listen-before-talk procedure (see, LBT, par 0102) for the shared channel bandwidth 5based at least in part on the portion of the occupancy time (see, second terminal device performs LBT depends on GAP time (from receiving the second indication information by the second terminal device to sending the second data by the second terminal device) to share the remaining duration of the first time period over the licensed bandwidth, par 0101-0102. Noted, GAP should be fully with the channel occupancy time (first time period of first UE), therefore it’s portion of the occupancy time), wherein the gaining access to the 6shared channel bandwidth for the portion of the occupancy time is based at least in part on a 7success of the listen-before-talk procedure (see, second terminal device enters Cat 2 or CAT 4 LBT and start to send data with the remain duration of first time period (COT) when channel is idle, par 0064, 0066, 0101-0102. Noted, channel is idle can be equated to success of the listen-before-talk procedure; start to send data on the channel can be equated to gaining access to the 6shared channel bandwidth), and wherein the listen-before-talk procedure (see, LBT performed by second terminal device, par 0102) 8comprises a first listen-before-talk procedure corresponding to a first monitoring duration (see, LBT CAT 2 (one shot LBT with a shorter time), par 0102) that 9is shorter than a second monitoring duration (see, LBT CAT 4 (LBT with a longer time), par 0102) for a second listen-before-talk procedure 10associated with contending for the occupancy time (see, second terminal device performs LBT CAT 2 (one shot LBT with a shorter time) or  LBT CAT 4 (LBT with a longer time) with different contention window size to channel occupancy time, par 0064, 0066, 0102).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Wang’745 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to support data transmission between terminal devices through a sidelink over an unlicensed spectrum (par 0004).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claim 19 above, and further in view of Salem (US 20210105815 A1, PCT Pro 62911161 Priority Date: Feb 16, 2020).
Regarding claim 20, HUSSEIN’096 discloses the apparatus of claim 19 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein.
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
 2the sidelink control message comprising the sharing indicator is transmitted in 3a second half of the first slot; and 
4the transmitting the sidelink control message comprising the sharing indicator 5is complete prior to a last symbol of the first slot.

However Salem’815 from the same field of endeavor (see, FIG. 1, communication system 100 enables multiple wireless or wired user devices to transmit and receive data and other content, par 0085) discloses:
the sidelink control message (see, sidelink grant similar to CG-UCI comprising COT sharing information, abstract, par 0237) comprising the sharing indicator (see, COT sharing information, abstract, par 0235) is transmitted in 3a second half of the first slot (see, fig. 10, first sidelink grant (similar to CG-UCI) comprising COT sharing information is transmitted just before the end of slot boundary (within second half of the slot) following successful LBT 1006, par 0233, 0237); and 
4the transmitting the sidelink control message (see, sidelink grant similar to CG-UCI comprising COT sharing information, abstract, par 0237) comprising the sharing indicator (see, COT sharing information, abstract, par 0235) 5is complete prior to a last symbol of the first slot (see, fig. 10, first sidelink grant (similar to CG-UCI) comprising COT sharing information is transmitted just before the end of slot boundary following successful LBT 1006 (there are 12+2 symbols as indicated in fig.10, first sidelink grant (similar to CG-UCI) is transmitted on the 12th symbol), par 0233-0234, 0237).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Salem’815 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to operate in shared spectrum by offloading some communication traffic to the unlicensed spectrum (par 0126).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over HUSSEIN’096 in view of CUI’351 as applied to claim 26 above, and further in view of Fehrenbach et al (US20200092685A1).

Regarding claim 30, HUSSEIN’096 discloses the apparatus of claim 26 (see, fig. 1a, UE apparatus in mobile communication system 10 includes base station and multiple UEs, par 0047, 0151), wherein the instructions (see, computer program, par 0011) are further 2executable by the processor (see, programmable computer system, par 0152) to cause the apparatus (see, non-transitory digital storage medium having a computer program stored thereon to perform the method, par 0011) to: wherein the 5sharing indicator (see, Toggling field, par 0089) indicates a second slot of the occupancy time for sharing the portion of the 6occupancy time (see, Toggling field in S-GR control message indicates whether the shared resources are still available in the next slot, par 0089)
The combination of HUSSEIN’096 and CUI’351 discloses all the claim limitations but fails to explicitly teach:
3enter a sleep mode based at least in part on receiving the sidelink control 4message comprising the sharing indicator in a first slot of the occupancy time; and 
exit the sleep mode prior to the second slot of the occupancy time.

However Fehrenbach’685 from the same field of endeavor (see, FIG. 2, UE Group comprises a Group Manager UE 11 and two (or even more) Group Member UEs, par 0108) discloses:
3enter a sleep mode (see, RRC Group Connected state which is similar to RRC Idle state, par 0691) based at least in part on receiving the sidelink control 4message (see, uplink or downlink resource assignment from group Manager to share sidelink resource, par 0718, 0758) comprising the sharing indicator in a first slot (see, the slot received resource assignment from group manager as resource assignment is slot based, par 0244) of the occupancy time (Note, group member moves from RRC Group Connected to RRC Base station-Connected mode when performing ongoing communication according to resource assignment, then the slot received resource assignment should stay at RRC Group Connected state (similar to RRC idle state) since communication is not started, par 0244, 0691, 0718 and 0758. Noted, UEs remain in RRC Connected state for an ongoing data transmission, otherwise moves to RRC Idle or RRC Inactive state, par 0407); and 
exit the sleep mode prior to the second slot (see, the slot indicated by resource assignment from group manager, par 0244) of the occupancy time (see, group member moves from RRC Group Connected to RRC Base station-Connected mode when performing ongoing communication according to resource assignment, then the slot indicated by resource assignment from group manager for communication should be RRC Base station-Connected mode and thus exit the RRC Group Connected state, par 0244, 0691, 0718 and 0758).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Fehrenbach’685 into that of HUSSEIN’096 modified by CUI’351. The motivation would have been to coordinate the intra-group communication with and/or between Group Member UEs of the UE Group by Group Manager UE (par 0030).



Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oviedo et al (US20220167407A1, Priority Date: Feb 16, 2020) discloses: UE's GC-UCI contains a N-bit field for COT sharing offset indication of X slots, e.g. N=3, where the offset is indicated in each slot that contains UCI, and indicates the number of slots remaining for PUSCH transmissions until the COT sharing boundary (par 0044); In V2X scenarios one or more of the RAN nodes 511 may be or act as RSUs… The term “Road Side Unit” or “RSU” may refer to any transportation infrastructure entity used for V2X communications. An RSU may be implemented in or by a suitable RAN node or a stationary (or relatively stationary) UE (par 0092).

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473